                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 09, 2019
                           UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

YASMIN RUVALCABA                           §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00243
                                           §
ANGLETON INDEPENDENT                       §
SCHOOL DISTRICT, ET AL.                    §
                                           §
              Defendants.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On May 20, 2019, this case was referred to United States Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). See Dkt. 20. Pending before

Judge Edison was Defendants’ Motion to Dismiss. Dkt. 15. On June 6, 2019, Judge

Edison filed a Memorandum and Recommendation (Dkt. 21) recommending that

Defendants’ Motion to Dismiss be GRANTED.

       On June 20, 2019, Plaintiff filed her Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
      The Court has carefully considered the Objections; the Response; the

Memorandum and Recommendation; the pleadings; and the record.             The Court

ACCEPTS Judge Edison’s Memorandum and Recommendation and ADOPTS it as the

opinion of the Court. It is therefore ORDERED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 21) is
             APPROVED AND ADOPTED in its entirety as the holding of the Court;
             and

      (2)    Defendants’ Motion to Dismiss be GRANTED. More specifically, (1)
             Plaintiff Yasmin Ruvalcaba’s Section 1983 Equal Protection claim against
             Defendant Jerry Crowell is dismissed; and (2) Plaintiff Yasmin
             Ruvalcaba’s request that punitive damages be awarded on her Title IX
             claim is dismissed.

      It is so ORDERED.

      SIGNED at Galveston, Texas, this 9th day of July, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




                                          2
